            Case 3:19-cv-01696-RNC Document 11 Filed 11/23/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 ZORIDA CARRION,

                   Plaintiff,                       Civil Action No.: 3:18-cv-00876-JAM
 vs.

 CREDIT CONTROL, LLC,

                   Defendant.
                                                    November 23, 2019

                     APPLICATION FOR ADMISSION PRO HAC VICE

       Undersigned counsel for the Defendant, Richard Gora, moves this Court to admit attorney

Martin Brent Yarborough, an Alabama attorney, for the limited purpose of representing Credit

Control, LLC in this case. In support of this Application, the undersigned states as follows:

       1.       Yarborough submits an affidavit, attached as Exhibit A, which fulfills the

requirements of Local Rule 83.1(d).

       2.       If this application is granted, Yarborough will serve as additional counsel for Credit

Control, LLC. The undersigned movant will continue to serve as local counsel for Credit Control,

LLC.

       3.       The granting of this application will not require modification of the scheduling

order or of any deadlines.



       WHEREFORE, the undersigned respectfully requests that this Honorable Court grant this

Application for Admission Pro Hac Vice.
         Case 3:19-cv-01696-RNC Document 11 Filed 11/23/19 Page 2 of 2




                                             Respectfully submitted,


                                             /s/ Richard S. Gora
                                             Richard S. Gora (ct27479)
                                             Gora LLC
                                             2 Corporate Dr., Suite 210
                                             Trumbull, CT 06611

                                             Attorney for Defendant,
                                             Credit Control, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of November 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send electronic notification of

such filing to the following:

       Joshua A. Mize, Esq.
       Mize Law, PLLC
       110 Front Street, Suite 300
       Jupiter, FL 33477
       Phone: (407) 913-6800
       Fax: (407) 604-7410
       Email: jmize@mize.law
                                             /s/ Richard S. Gora




                                                2
